 EXHIBIT 10.2
 
EXECUTION COPY
 
EMPLOYMENT AGREEMENT
 
This Agreement (the “Agreement”), dated as of February 25, 2013, is by and
between GOLD AMERICAN MINING CORP., a Nevada corporation (the “Company”) and
Michael Ahlin (hereinafter referred to as the “Executive”).
 
Introduction
 
The Company desires that the Executive perform services for the Company pursuant
to the terms and conditions set forth herein.  The Executive will have
significant access to information concerning the Company and its business.  The
disclosure of such information or the engaging in competitive activities would
cause substantial harm to the Company.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
1. Term.  The initial term of this Agreement (the “Initial Term”) shall commence
on the date of the signing of this agreement by both parties (the “Effective
Date”), and continue for two years thereafter (unless this Agreement is
terminated earlier in accordance with Section 10 below).  Upon the expiration of
the Initial Term, this Agreement shall be automatically renewed for consecutive
one-year terms, unless a party hereto gives the other party written notice of
non-renewal, which notice must be received no later than 60 days prior to the
expiration of the Term.  The Initial Term, together with any extension thereof,
is sometimes referred to herein as the “Term.”
 
2. Duties.  The Executive will serve as a Director and Chief Executive Officer
of the Company and shall have duties of an executive nature that are attendant
to his position as described in the by-laws of the Company and as may be
reasonably assigned to him by the Board of Directors of the Company (the
“Board”). Exhibit A defines the basic Role and Responsibility of the CEO. The
Executive will report to the Board of Directors and nothing herein shall
interfere with or limit the oversight responsibilities of the Board.  Unless
otherwise agreed to by the Executive and the Board, the Executive’s principal
base of operation will be based in the Murray, Utah region.
 
3. Full Time; Best Efforts.  The Executive shall use his best efforts to promote
the interests of the Company and shall devote his full business time and efforts
to its business and affairs and shall not provide management services to any
other company or otherwise engage in business activities that would reasonably
be expected to materially interfere with the performance of the Executive’s
duties, services and responsibilities hereunder.
 
4. Compensation and Benefits.  During the Term, the Executive will receive the
following compensation and benefits:
 
(a) Base Salary.  Upon the Company generating positive EBITDA and/or positive
operational cash flow during two consecutive quarters as reflected in the
Company’s filings with the Securities and Exchange Commission (the “Threshold
Requirement”), the Executive will receive salary at the rate of $120,000
annually (the “Base Salary”)   Once the Threshold Requirement is met, the Base
Salary will be payable in equal increments not less often than monthly in
arrears and in any event consistent with the Company’s payroll policy and
practices.  In addition, the Base Salary of the Executive may from time to time
be increased, but not decreased, by the Board, in its absolute discretion.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Bonus.  Upon the Threshold Requirement being met, the Executive will also be
eligible for annual bonuses with a target amount of 50% of his Base Salary (the
“Bonus”).  The actual amount of any Bonus may be more or less than such target
and shall be determined by the Board based on the achievement of corporate and
individual objectives determined by the Board on an annual basis, in its
absolute discretion.  Half (50%) of the Bonus may be paid, in the Company’s
discretion, in restricted common stock, par value $0.00001 per share, of the
Company (“Common Stock”), at a price per share equal to the weighted average
closing price per share of the Common Stock over the twenty most recent trading
days on Over-the-Counter Bulletin Board (the “OTCBB”) as reported by a reliable
reporting service (“Reporting Service”) as determined by the Company or, if the
OTCBB is not the principal trading market for such security, the weighted
average closing price per share of the Common Stock over the twenty most recent
trading days on the principal securities exchange or trading market where such
security is listed or traded.  If the trading price cannot be calculated for
such security on such date in the manner provided above, the trading price shall
be the fair market value as determined by the Company.  In the event the Company
elects to pay all or any portion of such bonus in shares of Common Stock, the
payment of such shares shall be deferred at the Executive’s election by
crediting such shares to a notional account with the Company and shall be
distributed from such account upon the later of (i) the date designated (to the
extent consistent with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”)) by the Executive with respect to such bonus or (ii) the
earliest to occur of the 30th day after the first anniversary of the date that
annual bonuses are paid in cash or would have been paid to the other members of
management of the Company, or the Executive’s death, disability or termination
of employment.
 
(c) Benefits.  In addition to the Base Salary and any Bonus, upon the Threshold
Requirement being met, the Executive will also be entitled to receive health,
welfare and fringe benefits that are generally available to the Company’s
management employees in accordance with the then existing terms and conditions
of the Company’s policies.  The Executive will be entitled to reimbursement of
all reasonable expenses incurred by him in his performance of services on behalf
of the Company hereunder, subject to the presentation of appropriate
documentation and other reimbursement policies generally applicable to the
Company’s management employees. If such expenses are in an amount of more than
$500.00 then a board member or an executive officer must approve such expenses
in writing.
 
(d) Withholding.  The Company will withhold from compensation payable hereunder
all applicable federal, state and local withholding taxes. 
 
 
2

--------------------------------------------------------------------------------

 
 
5. Confidentiality.  The Executive agrees that during the Term and thereafter:
 
(a) The Executive has not and will not at any time, directly or indirectly,
disclose or divulge any Confidential Information (as hereinafter defined),
except as reasonably necessary or advisable in connection with the performance
of the Executive’s duties for the Company, or except to the extent required by
law (but only after the Executive, to the extent practicable given the nature of
the legal requirement, has provided the Company with reasonable notice and
opportunity to take action against any legally required disclosure).  As used
herein, “Confidential Information” means all information concerning the business
of the Company or of any of its subsidiaries (“Related Companies”), or any
customer or vendor of any of the Related Companies, (whether or not subject to
copyright, patent or other intellectual property protection) that has an
independent economic value from not being readily known, is not ascertainable by
proper means by others and is not generally known to the public, or which would
constitute a trade secret as may be defined by the Uniform Trade Secrets Act or
under the laws governing this Agreement, and any oral, electronic or written
communications thereof, including, but not limited to, specifications, designs,
concepts, plans, programs, software, other developments relating to products and
services, proposal plans, marketing data and financial information, and all
copies and tangible embodiments thereof (in whatever form or medium); provided,
that Confidential Information shall not include any information that is publicly
available through no fault of the Executive or disclosed pursuant to applicable
securities laws.
 
(b) The Executive has not and shall not make use whatsoever, directly or
indirectly, of any Confidential Information at any time, except as reasonably
necessary or advisable in connection with the performance of the Executive’s
duties for the Company.
 
(c) Upon the Company’s request at any time and for any reason, the Executive
shall immediately deliver to the Company all materials (whether in electronic or
hard copy form) in the Executive’s possession which contain or relate to
Confidential Information.
 
(d) When in possession of Confidential Information, the Executive will not
engage in any transaction in the Company’s securities.
 
6. Intellectual Property.
 
(a) All inventions, modifications, discoveries, designs, developments,
improvements, processes, software programs, works of authorship, documentation,
formulae, data, techniques, know-how, secrets or intellectual property rights or
any interest therein (collectively, the “Developments”) made by the Executive,
either alone or in conjunction with others, at any time or at any place during
his service with the Company, whether or not reduced to writing or practice
during such period, which relate to the business in which any Related Company is
then engaged or in which any Related Company then intends to engage, shall be
and hereby are the exclusive property of the Company without any further
compensation to the Executive.  Any Developments employed and made by the
Executive, either solely or jointly with others, within six months following the
termination of the Executive’s services hereunder that relate to the Company’s
actual day-to-day operations or core competencies in which the Executive was
actively involved, shall be irrefutably presumed to have been made in the course
of such employment with the use of the Company’s time, materials or
facilities.  In addition, without limiting the generality of the prior sentence,
all Developments which are copyrightable work by the Executive are intended to
be “work made for hire” as defined in Section 101 of the Copyright Act of 1976,
as amended, and shall be and hereby are the property of the Company without any
further compensation to the Executive.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) If, and to the extent, any of the Developments is not considered a “work for
hire,” the Executive shall, without further compensation, assign to the Company
and does hereby assign to the Company, the Executive’s entire right, title and
interest in and to all Developments.  At the Company’s expense and at the
Company’s request, the Executive shall provide reasonable assistance and
cooperation, including, without limitation, the execution of documents in order
to obtain, enforce, defend and/or maintain the Company’s proprietary rights in
the Developments throughout the world.  The Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as the Executive’s agent and attorney-in-fact (which designation and appointment
shall be deemed coupled with an interest and shall survive the Executive’s death
or incapacity), to act for and in the Executive’s behalf to execute and file any
such applications, extensions or renewals and to do all other lawfully permitted
acts to further the prosecution and issuance of such letters patent, other
intellectual property registrations or filings, or such other similar documents,
with the same legal force and effect as if executed by the Executive.
 
7. Noncompetition.  The Executive acknowledges and agrees that in the
performance of this Agreement, he will be brought into frequent contact, either
in person, by telephone, through electronic means or through the mails, with
existing and potential customers and/or partners of the Company.  The Executive
also acknowledges that any Confidential Information gained by his during the
Term has been developed by the Company through substantial expenditures of time
and money and constitutes valuable and unique property of the Company.  The
Executive further understands and agrees that the foregoing makes it necessary
for the protection of the Company’s business that the Executive not compete with
the Company during the Term and not compete with the Company for a reasonable
period after the Term, as further provided in the following
provisions.  Accordingly, the Executive agrees that so long as he is an employee
of the Company and for 12 months thereafter:
 
(a) The Executive will not, directly or indirectly, individually or as a
consultant to, or employee, officer, director, manager, stockholder, partner,
member or other owner or participant in any business entity, other than the
Company or a Related Company, engage in or assist any other person or entity to
engage in any business which directly or indirectly competes with any business
in which the Company or any Related Company is engaging or in which the Company
or any Related Company plans to engage or is actively evaluating engaging,
during or at the time of the termination of the Executive’s engagement
hereunder, anywhere in the United States or anywhere else in the world where the
Company or any Related Company does business, or plans to do business or is
actively evaluating doing business; provided that nothing contained herein shall
prohibit the Executive from being a passive owner of less than one percent (1%)
of the outstanding stock or any class of securities of any corporation or other
entity which is publicly traded or privately held; and
 
(b) The Executive will not, directly or indirectly, individually or as a
consultant to, or employee, officer, director, manager, stockholder, partner,
member or other owner or participant in any business entity solicit or endeavor
to entice away from the Company or any Related Company, or offer employment or
any consulting arrangement to, or otherwise materially interfere with the
business relationship of the Company or any Related Company with, any person or
entity who is, or was within the one year period immediately prior to the
termination of the Executive’s engagement hereunder, (i) employed by or a
consultant to the Company or any Related Company or (ii) a customer or client
of, supplier to or other party having material business relations with the
Company or any Related Company.
 
 
4

--------------------------------------------------------------------------------

 
 
8. Remedies.  Without limiting the remedies available to the Company and any
Related Company, the Executive acknowledges that a breach of any of the
covenants contained in Sections 5, 6 and 7 herein could result in irreparable
injury to the Company and, as applicable, a Related Company, for which there
might be no adequate remedy at law, and that, in the event of such a breach or
threat thereof, the Company and any affected Related Company, as the case may
be, shall be entitled to obtain a temporary restraining order and/or a
preliminary injunction and a permanent injunction restraining the Executive from
engaging in any activities prohibited by Sections 5, 6 and 7 herein or such
other equitable relief as may be required to enforce specifically any of the
covenants of Sections 5, 6 and 7 herein.  The foregoing provisions and the
provisions of Sections 5, 6 and 7 herein shall survive the term of this
Agreement and the termination of the Executive’s engagement hereunder, and shall
continue thereafter in full force and effect.
 
9. Recordings.  The Executive hereby gives the Company and its assigns
permission to capture and record his image or likeness by means of photograph,
facial imaging or similar means (“Recordings”); to make reasonable edits to
these Recordings at its discretion and to incorporate these Recordings into
publications, brochures, databases, or any other media (“Publications”); and to
use such Recordings and Publications for the limited purposes of marketing,
publicizing, or otherwise promoting the products and/or services of the Company
or any of its affiliates.
 
10. Termination.
 
(a) General.  The engagement of the Executive under this Agreement may be
terminated prior to the end of any Term upon thirty (30) days written notice by
either party.  Upon the termination of the Executive’s engagement hereunder,
this Agreement shall terminate, the Term shall expire on such date and no
further compensation shall be payable.
 
(b)  
 
11. Enforceability, etc.  This Agreement shall be interpreted in such a manner
as to be effective and valid under applicable law, but if any provision hereof
shall be prohibited or invalid under any such law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating or nullifying the remainder of such provision or any other
provisions of this Agreement.  If any one or more of the provisions contained in
this Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, such provisions shall be
construed by limiting and reducing it so as to be enforceable to the maximum
extent permitted by applicable law.
 
12. Notices.  Any notice, demand or other communication given pursuant to this
Agreement shall be in writing and shall be personally delivered, sent by
nationally recognized overnight courier or express mail, or mailed by first
class certified or registered mail, postage prepaid, return receipt requested as
follows:
 
 
5

--------------------------------------------------------------------------------

 
 
If to the Executive:


Michael Ahlin
5320 South 900 East, Suite 260
Murray, Utah 84107


If to the Company:


If to the Company:
 
Gold American Mining Corp.
5320 South 900 East, Suite 260
Murray, Utah 84107
Attention:   Whit Cluff, CFO


With a copy to:
Stephen M. Fleming
Fleming PLLC
49 Front Street, Suite 206
Rockville Centre, New York 11570
Phone 516-833-5034 
Fax 516-977-1209
email: smf@flemingpllc.com


or at such other address as may have been furnished by such person in writing to
the other party.
 
13. Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Utah without regard to its
choice of law provisions.
 
14. Amendments and Waivers.  This Agreement may be amended or modified only by a
written instrument signed by the Company and the Executive.  No waiver of this
Agreement or any provision hereof shall be binding upon the party against whom
enforcement of such waiver is sought unless it is made in writing and signed by
or on behalf of such party.  The waiver of a breach of any provision of this
Agreement shall not be construed as a waiver or a continuing waiver of the same
or any subsequent breach of any provision of this Agreement.  No delay or
omission in exercising any right under this Agreement shall operate as a waiver
of that or any other right.
 
15. Binding Effect.  This Agreement shall be binding on and inure to the benefit
of the parties hereto and their respective heirs, executors and administrators,
successors and assigns, except that the rights and obligations of the Executive
are personal and may not be assigned without the Company’s prior written
consent.  Any assignment of this Agreement by the Company shall not constitute a
termination of the Executive’s engagement hereunder.
 
 
6

--------------------------------------------------------------------------------

 
 
16. Entire Agreement.  This Agreement constitutes the final and entire agreement
of the parties with respect to the matters covered hereby and replaces and
supersedes all other agreements and understandings relating to the subject
matter contained herein.
 
17. Directors’ and Officers’ Insurance; Indemnification.
 
(a) The Company shall provide the Executive with (i) the coverage applicable to
the officers of the Company under the Company’s policies of directors’ and
officers’ insurance as may be in effect from time to time, and (ii) the most
favorable indemnification that the Company from time to time extends to any of
its officers or directors, whether under the Company’s by-laws, Certificate of
Incorporation, by contract or otherwise.
 
(b) The Company shall amend its directors’ and officers’ liability insurance
policy to add the Executive as a named insured under such policy.
 
(c) For so long as the Executive serves as an officer or director of the
Company, the Company shall maintain directors’ and officers’ liability insurance
with an insurer which maintains a rating of not less than A- by Fitch or A.M.
Best with at least the current level of coverage.
 
18. Representations and Warranties of the Executive.  The Executive represents
and warrants to the Company that, as of the date hereof, neither his execution
and delivery of this Agreement nor the performance of his obligations hereunder
will conflict with, violate or result in a breach of any agreement or obligation
to which he is a party or by which he is bound.
 
19. Representations and Warranties of the Company.  The Company represents and
warrants to the Executive that, as of the date hereof:
 
(a) it is duly organized, validly existing and in good standing under the laws
of the jurisdiction in which it is formed and has all requisite organizational
authority to own its property and assets and to conduct its business as
presently conducted or proposed to be conducted under this Agreement;


(b) it has the organizational power and authority to execute, deliver and
perform its obligations under this Agreement;


(c) all necessary action has been taken to authorize its execution, delivery and
performance of this Agreement and this Agreement constitutes its legal, valid
and binding obligation enforceable against it in accordance with its respective
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, moratorium and other similar laws affecting the rights of creditors
generally and by general principles of equity;


(d) neither its execution and delivery of this Agreement nor the performance of
its obligations hereunder will:

 
 
7

--------------------------------------------------------------------------------

 
 
(i) conflict with or violate any provision of its certificate of incorporation
or by-laws or equivalent organizational documents;
 
(ii) conflict with, violate or result in a breach of any constitution, law,
judgment, regulation or order of any governmental authority applicable to it; or


(iii) conflict with, violate or result in a breach of or constitute a default
under or result in the imposition or creation of any mortgage, pledge, lien,
security interest or other encumbrance under any term or condition of any
mortgage, indenture, loan agreement or other agreement to which it is a party or
by which its properties or assets are bound;


(e) no approval, authorization, order or consent of, or declaration,
registration or filing with any governmental authority or third party is
required for its valid execution, delivery and performance of this Agreement,
except such as have been duly obtained or made; and


(f) there is no action, suit or proceeding, at law or in equity, by or before
any court, tribunal or governmental authority or third party pending, or, to its
knowledge, threatened, which, if adversely determined, would materially and
adversely affect its ability to perform its obligations hereunder or the
validity or enforceability of this Agreement.


20. Counterparts.  This Agreement may be executed in any number of counterparts,
including counterpart signature pages or counterpart facsimile signature pages,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
21. Review of Agreement.  Each party hereto acknowledges that he or it (a) has
carefully read and understands all of the provisions of this Agreement and has
had the opportunity for this Agreement to be reviewed by counsel, (b) is
voluntarily entering into this Agreement and (c) has not relied upon any
representation or statement made by the other party (or its affiliates, equity
holders, agents, representatives, employees and attorneys) with regard to the
subject matter or effect of this Agreement.  The Executive also acknowledges
that his compliance with certain of the provisions of this Agreement is
necessary to protect the goodwill, customer relationships and Confidential
Information of the Company and each Related Company.
 
 
 

--------------------------------------------------------------------------------

 
 
22. Captions.  The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.
 
23. No Strict Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises under any provision of this
Agreement, this Agreement shall be construed as if drafted jointly by the
parties thereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authoring any of the provisions of this
Agreement.
 
24. Notification of New Employer.  In the event that the Executive is no longer
providing services to the Company under this Agreement, the Executive consents
to notification by the Company to the Executive’s new employer or its agents
regarding the Executive’s rights and obligations under this Agreement.
 


 
 
 
 
[Signature Page Follows]
 
 
9

--------------------------------------------------------------------------------

 
 
This Agreement has been executed and delivered as a sealed instrument as of the
date first above written.
 
Date: February 25, 2013
 
Gold American Mining Corp.              
/s/ Whit Cluff
      By: Whit Cluff
Title: CFO
          Date: February 25, 2013   /s/ Michael Ahlin       Michael Ahlin  

 
[Signature Page to Employment Agreement]
 
 
10

--------------------------------------------------------------------------------

 


Exhibit A
 
Description of CEO Role


The CEO – Role and Responsibility.


a)  
Goals and objectives of CEO’s position are to lead the affairs of Gold American
Mining Corp. in accordance with the law and corporate bylaws, policies and
procedures approved by the Board to optimize growth, profitability and
shareholder value.



b)  
Duties and responsibilities are:



●  
To assure that the directives, policies and procedures approved by the Board are
implemented throughout the Corporation.



●  
To develop with the Board over the course of time the strategic direction of the
Corporation.



●  
To use the talents of the Board in advancing the goals and objectives of the
Corporation.



●  
To establish suitable current and long-term goals and objectives for the
Corporation and to develop clear plans for achieving them together with expense
and capital budgets.  To present these, at least annually, to the Board for
acceptance and approval.



●  
To monitor and measure the Corporation’s progress toward achieving the agreed
upon goals and objectives.  To report such progress to the Board at each Board
meeting in enough detail so the Board may make informed judgments about the
Corporations’ health and welfare.



●  
To establish both operating procedures and organization, structure and staffing
requirements of the Corporation best calculated to assure continued, optimum
growth, profitability and return on capital employed.  Recommend these to the
Board for approval and acceptance.



●  
To recommend to the Board for acceptance and approval such changes in the
Corporations’ business, operating

 
 
11

--------------------------------------------------------------------------------

 
 
c)  
Authority vested in the position.



●  
The CEO of the Corporation has the authority needed to carry out the duties and
responsibilities of the position and to commit the resources of the Corporation
so long as both are done in accordance with applicable laws, the bylaws of the
Corporation and the plans, budgets, policies and procedures approved by the
Board



●  
Portions of the duties and responsibilities as CEO may be delegated to others,
but such delegation does not relieve the CEO of the responsibility for carrying
out the duties of the position.



d)  
Gold American Mining Corp. believes that its CEO should demonstrate the
following traits of leadership:

 
●  
Record of high achievement.



●  
Unquestionable integrity.



●  
Sense of vision.



●  
Development of Executive Team.

 
●  
Empowerment of Executive Team.

 
●  
Physical health and stamina.

 
●  
High intelligence.

 
●  
Sense of fairness.

 
●  
Sense of purpose.

 
●  
Ability to rally the total organization and lead them in the achievement of the
corporate vision.

 
●  
Focus, but open to opportunity.

 
●  
Strong judgment and ability to make the right decisions.

 
●  
Strong financial acumen and ability to focus on sound financial growth.

 
●  
Common sense.

 
●  
Creative solutions to tough problems.

 
 
12

--------------------------------------------------------------------------------